United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2196
                      ___________________________

                                Rodney DeWalt

                     lllllllllllllllllllll Plaintiff - Appellant

                               DeWalt CEO, Inc.

                            lllllllllllllllllllll Plaintiff

                                          v.

   The City of Brooklyn Park, Minnesota, a Minnesota municipal corporation

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: March 6, 2018
                            Filed: March 21, 2018
                                [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.
      Rodney DeWalt appeals the district court’s1 entry of summary judgment against
him and DeWalt CEO, Inc., on claims brought pursuant to 42 U.S.C. §§ 1981 and
1983. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       DeWalt challenged the City of Brooklyn Park’s denial of permits to open a
restaurant. Following a de novo review of the record and the parties’ arguments on
appeal, this court agrees with the district court’s disposition of DeWalt’s claims. See
Burger v. Allied Prop. & Cas. Ins. Co., 822 F.3d 445, 447 (8th Cir. 2016) (summary
judgment decisions are reviewed de novo); cf. Lewis v. Jacks, 486 F.3d 1025, 1028
(8th Cir. 2007) (affirming grant of summary judgment on equal protection claim due
to lack of evidence of discrimination); Harris v. Hays, 452 F.3d 714, 718-19 (8th Cir.
2006) (affirming grant of summary judgment on § 1981 claim due to lack of evidence
of intent to discriminate); Koscielski v. City of Minneapolis, 435 F.3d 898, 903 (8th
Cir. 2006) (affirming grant of summary judgment on substantive due process claim
due to lack of evidence of irrational action); Goodpaster v. City of Indianapolis, 736
F.3d 1060, 1073 (7th Cir. 2013) (affirming denial of First Amendment claim because
plaintiff did not establish protected First Amendment activity).2

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
      2
       This court declines to consider claims that DeWalt raised below, but did not
argue in his opening brief on appeal, see Chay-Velasquez v. Ashcroft, 367 F.3d 751,
756 (8th Cir. 2004), and arguments that he did not present to the district court in
opposing summary judgment, see Cole v. Int’l Union, United Auto., Aerospace &
Agric. Implement Workers of Am., 533 F.3d 932, 936 (8th Cir. 2008).

                                         -2-